     Case 1:18-cv-00551-AWI-BAM Document 53 Filed 09/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10       DONNY STEWARD,                                  Case No. 1:18-cv-00551-AWI-BAM (PC)
11                        Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                         FOR RECORDS PURSUANT TO BRADY V.
12             v.                                        MARYLAND
13       IGBINOSA, et al.,                               (ECF No. 50)
14                        Defendants.
15

16            Plaintiff Donny Steward (“Plaintiff”) is a state prisoner proceeding pro se and in forma

17   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

18   Plaintiff’s first amended complaint against Defendants Igbinosa, Faria, Nelson, Lewis,

19   Brightwell, Cerda, and Hill for violations of the Eighth Amendment.1

20            Currently before the Court is Plaintiff’s motion for records pursuant to Brady v. Maryland,

21   373 U.S. 83 (1963), filed September 8, 2021. (ECF No. 50.) Defendants have not had the

22   opportunity to file a response, but the Court finds a response unnecessary. The motion is deemed

23   submitted. Local Rule 230(l).

24            In his motion, Plaintiff argues that he is entitled to disclosure of approximately 3,656

25   pages of medical records retrieved by defense counsel from Plaintiff’s medical and central file.

26   (ECF No. 50.) Plaintiff contends that he is entitled to an award of sanctions from Defendants and

27
     1
      The Court has recommended dismissal of Defendant Nelson, without prejudice, for failure to
28   serve process pursuant to Federal Rule of Civil Procedure 4(m). (ECF No. 43.)
                                                       1
     Case 1:18-cv-00551-AWI-BAM Document 53 Filed 09/21/21 Page 2 of 2


 1   a copy of the records retrieved, as it puts Defendants at an unfair advantage over Plaintiff in the

 2   discovery process. (Id.)

 3           As explained in the Court’s August 23, 2021 order denying Plaintiff’s motion regarding

 4   his right to privacy and equal protection, (ECF No. 45), the Court has repeatedly held that section

 5   3370(e) of Title 15 of the California Code of Regulations supports the proposition that the Office

 6   of the Attorney General has access or control over documents contained within a prisoner

 7   plaintiff’s central file. See, e.g., Porter v. Jennings, No. 1:10-cv-01811-AWI-DLB PC, 2012 WL

 8   1434989, at *2 (E.D. Cal. Apr. 25, 2012). Plaintiff has placed his own medical care at issue by

 9   bringing this action, and he does not have a right to have Defendants serve him with copies of any

10   records they obtain from his central file or health records when such records are equally available

11   to Plaintiff. Plaintiff has not stated whether he has made any attempts to access his own records

12   at this time, and he is not entitled to receive those records at Defendants’ expense when he has

13   made no effort to obtain them on his own.

14           To the extent Plaintiff argues that he is entitled to disclosure of his medical records from

15   Defendants pursuant to Brady v. Maryland, 373 U.S. 83 (1963), Plaintiff is informed that the

16   protections provided by Brady are limited to criminal actions, not civil actions such as the instant

17   case.

18           Finally, as previously stated, Plaintiff has identified no conduct on the part of defense

19   counsel or Defendants that the Court finds sanctionable at this time. The request for sanctions is

20   therefore denied.
21           Based on the foregoing, Plaintiff’s motion for records, (ECF No. 50), is HEREBY

22   DENIED.

23
     IT IS SO ORDERED.
24

25      Dated:     September 21, 2021                          /s/ Barbara    A. McAuliffe               _
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        2
